 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11
     DION L. M.,                             )   No. CV 18-5046 FFM
12                                           )
                              Plaintiff,     )   JUDGMENT OF REMAND
13                                           )
           v.                                )
14                                           )
     ANDREW M. SAUL, Acting                  )
15   Commissioner of Social Security,        )
                                             )
16                            Defendant.     )
                                             )
17
           The Court having entered an Order pursuant to Sentence 4 of 42 U.S.C. §
18
     405(g),
19
           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-
20
     captioned action is remanded to the Commissioner of Social Security for further
21
     proceedings set forth in the Order filed concurrently herewith.
22

23
     DATED: February 24, 2020
24
                                                     /S/FREDERICK F. MUMM
25                                                     FREDERICK F. MUMM
                                                     United States Magistrate Judge
26

27

28
